        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 1 of 21                      FILED
                                                                                  2020 Apr-14 AM 10:30
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                        BIRMINGHAM DIVISION

MITCH COE,                                )
                                          )   CIVIL ACTION FILE
      Plaintiff,                          )   File No. _______________
                                          )
v.                                        )   JURY TRIAL DEMANDED
                                          )
CROTHALL HEALTHCARE, INC.                 )
                                          )
                                          )
      Defendant.                          )

           COMPLAINT FOR EQUITABLE RELIEF AND DAMAGES

      Plaintiff Mitch Coe (“Plaintiff” or “Mr. Coe”) files this Complaint for

Equitable Relief and Damages against Defendant Crothall Healthcare, Inc.

(“Crothall” or “Defendant”) showing the Court the following:

                                INTRODUCTION

      1.     This is an action under Title I of the Americans with Disabilities Act of

1990, as amended by the ADA Amendments Act of 2008 (“ADA”), 42 U.S.C. §

12101 et seq., to correct unlawful employment practices based on disability, to

vindicate Mr. Coe’s rights, and to make him whole. This is also an action for both

willful interference and willful retaliation in violation of the Family and Medical

Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq. Mr. Coe seeks injunctive and

declaratory relief, back pay and lost benefits, front pay or reinstatement to a full-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 2 of 21




time position with commensurate benefits, compensatory damages, punitive

damages, liquidated damages and attorney’s fees and costs of litigation.

      2.     Mr. Coe brings this action because: (1) pursuant to the ADA, Mr. Coe

had an actual impairment, a record of actual impairment, or Crothall regarded him

having an impairment for which Crothall terminated his employment; (2) he

requested a reasonable accommodation under the ADA and rather than provide the

accommodation, or otherwise engage in the interactive process, Crothall terminated

Mr. Coe’s employment; (3) Mr. Coe notified Crothall of his FMLA-qualifying

serious health condition, but Crothall willingly failed to notify him of his rights to

and willfully failed to grant him FMLA-protected leave; and (4) Crothall terminated

Mr. Coe’s employment in retaliation for his attempts to exercise his right to FMLA-

protected leave and a reasonable accommodation pursuant to the ADA.

                              Jurisdiction and Venue

      3.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331

(federal question) and 28 U.S.C. § 1343 (civil rights).

      4.     Venue is proper in this district and division under 28 U.S.C. § 1391

because Defendant Crothall conducts business in this district and division and the




                                         -2-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 3 of 21




unlawful actions and practices alleged herein were committed within the Northern

District of Alabama.

                       Exhaustion of Administrative Remedies

      5.     On December 12, 2018, Mr. Coe filed a charge of discrimination –

Charge No. 420-2019-00811 – with the Equal Employment Opportunity

Commission within 180 days of the occurrence of the acts of which he complains.

Mr. Coe’s Charge of Discrimination is attached hereto as Exhibit 1.

      6.     The EEOC issued a Notice of Right to Sue to Mr. Coe on February

12, 2020. Mr. Coe’s Right to Sue is attached hereto as Exhibit 2.

      7.     Mr. Coe brings this suit within ninety (90) days of the receipt of his

Notice of Right to Sue and, thus, exhausts his administrative remedies.

                                    The Parties

      8.     Mr. Coe is a citizen of the United States and a resident of the State of

Alabama.

      9.     Mr. Coe is and, at all times relevant hereto, was an individual with a

disability as that term is defined by 42 U.S.C. § 12102(1).

      10.    Mr. Coe is a person with a disability because he has actual mental

impairments causing substantial limitations in one or more major life activities,


                                         -3-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 4 of 21




because he has a record of impairment, and because Crothall regarded him as having

an impairment.

      11.    Mr. Coe is capable of performing the essential functions of his job as

an Operations Manager with or without an accommodation.

      12.    Defendant Crothall Healthcare, Inc. is a corporation organized in

Alabama with a place of business in Birmingham, Alabama, and has employed more

than fifty (50) persons for each working day in each of the 20 calendar weeks in the

current or preceding calendar year.

      13.    Crothall is responsible for the policies, procedures, and practices

implemented through its various agents, departments, and employees, and for injury

occasioned thereby and was the employer of Plaintiff.

      14.    Crothall does substantial business, and maintains personnel records, in

Birmingham, Alabama.

      15.    Crothall is an employer engaged in commerce or in an industry

affecting commerce within the meaning of the ADA and has employed more than

fifteen (15) persons for each working day in each of 20 calendar weeks in the current

or preceding calendar year.




                                         -4-
         Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 5 of 21




        16.   Crothall may be served with process pursuant to Rule 4 of the Federal

Rules of Civil Procedures by service on its Registered Agent, Corporation Service

Company Inc., 641 South Lawrence Street, Montgomery, Alabama 36104.

                                 Statement of Facts

        17.   Crothall hired Mr. Coe as an Operations Manager at Grandview

Medical Center for the environmental services (“EVS”) in approximately November

2015.

        18.   Mr. Coe was diagnosed with mental health impairments that

substantially limit major life activities and functions, including but not limited to

sleeping, interacting with others, regulating your emotions and thoughts, and the

functions of his neurological system.

        19.   Mr. Coe sought and received continuing medical treatment from a

health care provider for his mental health impairments.

        20.   Mr. Coe’s mental health impairments constitute disabilities as defined

by the ADA and serious health conditions as defined by the FMLA.

        21.   Crothall was aware of Mr. Coe’s disabilities/serious health conditions.

        22.   In approximately February 2018, Crothall hired a new Unit Director,

Danny Roberts (“Mr. Roberts”).


                                         -5-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 6 of 21




      23.     Mr. Coe reported to both the new Unit Director, Mr. Roberts, and the

Assistant Director, Sharon Moore (“Ms. Moore”).

      24.     As a result of changes Mr. Roberts made upon his hiring, Mr. Coe’s

responsibilities and schedule increased significantly, including but not limited to

requiring Mr. Coe to work ten hours per day and every other weekend and holiday.

      25.     The increased demands of his job exacerbated the symptoms of Mr.

Coe’s disabilities/serious health condition, including, but not limited to, leaving him

unable to sleep on the nights prior to work or to manage his symptoms without

medication.

      26.     The symptoms of his disabilities/serious medical conditions

necessitated that Mr. Coe periodically request an adjusted work schedule or to take

off work.

      27.     In approximately April 2018, Mr. Coe explained to Director Roberts

and Assistant Director Moore that the increased demands upon him exacerbated the

symptoms of his anxiety and depression.

      28.     Mr. Coe notified Mr. Roberts and Ms. Moore of the severe symptoms

he was experiencing, including his inability to sleep.




                                          -6-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 7 of 21




      29.    Mr. Coe notified Mr. Roberts and Ms. Moore that he was seeing a

psychiatrist and taking medication to treat his disabilities/serious health condition.

      30.    Mr. Coe explained to Mr. Roberts and Ms. Moore that his

disabilities/serious medical condition may necessitate that he periodically adjust his

scheduled start time or take time off of work.

      31.    In response, Mr. Roberts and Ms. Moore told Mr. Coe that calling out

of work would still count against him and result in disciplinary actions.

      32.    Crothall failed to engage in an interactive process with Mr. Coe about

his need for a reasonable accommodation.

      33.    Crothall refused to accommodate Mr. Coe’s need for periodic

adjustments to his schedule or intermittent time off to treat his disabilities.

      34.    Crothall failed to give Mr. Coe notice of his rights to FMLA-protected

medical leave as required by the FMLA.

      35.    Within a few weeks of Mr. Coe’s April 2018 meeting with Mr. Roberts

and Ms. Moore in which he disclosed his disabilities/serious health conditions and

need for periodic adjusted schedules and time off, Mr. Roberts and Ms. Moore began

reprimanding Mr. Coe in an effort to justify terminating his employment.




                                          -7-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 8 of 21




      36.    On or about April 24, 2018, Crothall reprimanded Mr. Coe for allegedly

giving hourly staff permission to shower in an empty patient room.

      37.    However, Mr. Coe did not grant any staff member permission to shower

in any empty patient room.

      38.    On or about May 23, 2018, Crothall reprimanded Mr. Coe for days on

which he requested an adjusted schedule or time off because of his

disabilities/serious health condition.

      39.    To justify the May 23, 2018 reprimand, Crothall retroactively

disciplined Mr. Coe for absences going back to June of 2017.

      40.    At the time Mr. Roberts issued the May 23, 2018 reprimand to Mr. Coe,

Mr. Coe reminded Mr. Roberts that his absences and requests for adjusted schedules

were necessitated by his disabilities/serious health conditions.

      41.    Despite this reminder, Crothall again refused to accommodate Mr.

Coe’s disabilities and failed to provide him notice of his rights to protected medical

leave pursuant to the FMLA.

      42.    On or about July 26, 2018, Crothall again reprimanded Mr. Coe for

days on which he requested an adjusted schedule or time off because of his

disabilities/serious health conditions.


                                          -8-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 9 of 21




      43.    On or about August 16, 2018, Crothall again reprimanded Mr. Coe for

days on which he requested an adjusted schedule or time off because of his

disabilities/serious health conditions.

      44.    In approximately September 2018, Mr. Roberts and Ms. Moore called

Mr. Coe into a meeting.

      45.    During this meeting, Mr. Roberts and Ms. Moore presented Mr. Coe

with a final written warning and advised they intended to submit this warning up

their chain of reporting with a recommendation that Mr. Coe’s employment be

terminated, unless Mr. Coe agreed to resign.

      46.    Mr. Roberts informed Mr. Coe that as long as he resigned and avoided

having a termination on his record, he may be eligible for rehire “once he got his

health in order.”

      47.    Fearing the negative impacts to his future employment prospects as a

result of Mr. Roberts’s and Ms. Moore’s threats of termination, Mr. Coe agreed to

resign as instructed.

      48.    Mr. Coe’s resignation under the threat of termination constitutes a

constructive discharge.




                                          -9-
           Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 10 of 21




          49.   Crothall forced Mr. Coe to resign from his employment because of his

disability/serious health condition.

          50.   Crothall forced Mr. Coe to resign to avoid accommodating his

disabilities and/or granting FMLA-protected medical leave for his serious health

conditions.

          51.   Crothall forced Mr. Coe to resign in retaliation for his requests for

accommodations under the ADA.

          52.   Crothall forced Mr. Coe to resign in retaliation for his requests for

intermittent medical leave under the FMLA.

          53.   In discriminating and retaliating against Mr. Coe, Crothall acted

willfully, wantonly, and intentionally to harm Mr. Coe and his federally protected

rights.

          54.   Additionally, and in the alternative, Crothall acted with reckless

disregard for Mr. Coe and his federally protected rights.

          55.   The effect of Crothall’s above-stated actions has been to deprive Mr.

Coe of employment opportunities, income in the form of wages, prospective

employment benefits, including social security and other benefits to which he would

have been entitled but for Crothall’s illegal actions.


                                          -10-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 11 of 21




       56.   The effect of Crothall’s above-stated actions has also caused Mr. Coe

to suffer out-of-pocket losses and mental and emotional distress for which he seeks

redress.

                                    COUNT I
                       Violation of ADA – Regarded As Disabled

       57.   Mr. Coe incorporates by reference all the preceding paragraphs of the

Complaint.

       58.   At all times relevant hereto, Crothall has been subject to the

requirements of Title I of the Americans with Disabilities Act as amended by the

ADA.

       59.   At all times relevant hereto, Mr. Coe was an individual with a disability

as defined under the ADA, 42 U.S.C. § 12102(1)(C) because Crothall regarded him

as a person with an impairment as defined by the Act.

       60.   Moreover, at all times relevant hereto, Mr. Coe has been a qualified

individual with a disability as that term is defined by 42 U.S.C. § 12111(8) and able

to perform the essential functions of the job.

       61.   Crothall reprimanded Mr. Coe and forced Mr. Coe to resign, thereby

constructively discharging him, because it regarded him as disabled.



                                         -11-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 12 of 21




       62.   Crothall’s actions violated Section 102 of the ADA, 42 U.S.C. § 12112,

which prohibits discrimination on the basis of disability.

       63.   As a direct and proximate result of Crothall’s intentional

discrimination, Mr. Coe has suffered out of pocket losses and has been deprived of

job-related economic benefits, including income in the form of wages and other job-

related benefits, including social security, all in an amount to be established at trial.

       64.   Crothall’s actions have caused and continue to cause Mr. Coe to suffer

damages for emotional distress, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses all in an amount to be established at trial.

                                 COUNT II
   Actual Discrimination and Failure to Accommodate in Violation of ADA

       65.   Mr. Coe incorporates by reference all the preceding paragraphs of the

Complaint.

       66.   At all times relevant hereto, Crothall has been subject to the

requirements of Title I of the Americans with Disabilities Act as amended by the

ADA.

       67.   At all times relevant hereto, Mr. Coe was an individual with a disability

as defined by the ADA, 42 U.S.C. § 12102(1)(A).



                                          -12-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 13 of 21




       68.    Crothall was aware of Mr. Coe’s disabilities and history and record of

disability.

       69.    At all times relevant hereto, Mr. Coe has been a qualified individual

with a disability as that term is defined by 42 U.S.C. § 12111(8) and able to perform

the essential functions of his job.

       70.    Mr. Coe’s disabilities substantially limited one or more major life

activities.

       71.    Mr. Coe requested reasonable accommodations from Crothall relating

to his disabilities including but not limited to adjusted work schedules and

intermittent time off from work.

       72.    Crothall failed to engage in any interactive process with Mr. Coe and

refused to grant Mr. Coe any accommodation for his disabilities.

       73.    Crothall reprimanded Mr. Coe and forced Mr. Coe to resign, thereby

constructively discharging him because of his disabilities and need for reasonable

accommodations.

       74.    Crothall’s actions amount to a violation of Section 102 of the ADAAA,

42 U.S.C. § 12112, which prohibits discrimination on the basis of disability and

requires reasonable accommodation for disabilities.


                                        -13-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 14 of 21




      75.    As a direct and proximate result of Crothall’s intentional

discrimination, Mr. Coe has suffered out of pocket losses and has been deprived of

job-related economic benefits, including income in the form of wages and other job-

related benefits, including social security, all in an amount to be established at trial.

      76.    Crothall’s actions have caused, continue to cause, and will cause the

Mr. Coe to suffer damages for emotional distress, mental anguish, loss of enjoyment

of life, and other non-pecuniary losses all in an amount to be established at trial.

                                    COUNT IIfI
                        Retaliation in Violation of the ADA

      77.    Mr. Coe incorporates by reference all the preceding paragraphs of the

Complaint.

      78.    At all times relevant hereto, Crothall has been subject to the

requirements of Title I of the ADA.

      79.    At all times relevant hereto, Ms. Coe was an individual with a disability

as defined by the ADA, 42 U.S.C. § 12102 (1)(A).

      80.    Mr. Coe engaged in protected activity under the ADA when he

requested adjusted schedules and intermittent time off from work as reasonable

accommodations for his ADA-covered disabilities.



                                          -14-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 15 of 21




      81.    Crothall refused to grant Mr. Coe’s requests for accommodations and

constructively discharged his employment in retaliation for his requests for

accommodations in violation of the ADA.

      82.    Crothall’s actions in retaliating against Mr. Coe following his requests

for reasonable accommodation were committed with reckless disregard for his right

to be free from retaliatory treatment in violation of the ADA.

      83.    The effect of Crothall’s above-mentioned conduct has been to deprive

Mr. Coe of equal employment opportunities and benefits due to his willingness

engage in protected activity.

      84.    The actions taken against Mr. Coe by Crothall has caused him to suffer

both monetary and non-monetary damages.

      85.    Accordingly, Mr. Coe is entitled to the equitable and monetary relief

set forth in the following prayer for relief for Crothall’s violation of his rights under

the ADA.

                                    COUNT IV
                          Interference with FMLA Leave
      86.    Mr. Coe incorporates by reference all of the preceding paragraphs of

the Complaint.




                                          -15-
       Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 16 of 21




      87.    Mr. Coe was an eligible employee with a serious health condition as

that term is defined by the FMLA and the accompanying regulations, specifically 29

U.S.C. § 2611(11) and 29 C.F.R. § 825.114.

      88.    Crothall interfered with Mr. Coe’s rights to FMLA-protected medical

leave by failing to provide him notice of such rights as required by the FMLA.

      89.    Crothall interfered with Mr. Coe’s rights to FMLA-protected medical

leave by reprimanding him for taking time off to treat his serious medical condition.

      90.    By constructively discharging Mr. Coe, Crothall prevented Mr. Coe

from exercising the rights to protected medical leave under the FMLA.

      91.    Crothall actions in interfering with Mr. Coe’s federal right to FMLA

leave were committed with reckless disregard for his right to take up to 12 work

weeks of leave on an intermittent basis to care for his serious health condition and

in violation of the FMLA, 29 U.S.C. § 2615(a)(1).

      92.    In the alternative, Mr. Coe’s need for FMLA leave was a motivating

factor in Crothall’s decision to constructive discharge Mr. Coe.

      93.    The effect of Crothall actions has been to deprive Mr. Coe of a job, as

well as income in the form of wages, health insurance, prospective retirement




                                        -16-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 17 of 21




benefits, social security, and other benefits due her solely because of his right to

leave under the FMLA.

      94.    As a result, Mr. Coe is entitled to both equitable and monetary relief for

Crothall violation of the FMLA, specifically 29 U.S.C. § 2617(a)(1)(A) and (B) –

including, but not limited to, back pay, front pay or reinstatement, attorney’s fees

and costs of litigation.

      95.    Mr. Coe is also entitled to liquidated damages for APS’s willful

violation of his rights under the FMLA, 29 U.S.C. § 2617(a)(1)(A)(iii).

                                     COUNT V
                       Retaliation in Violation of the FMLA

      96.    Mr. Coe incorporates by reference all of the preceding paragraphs of

the Complaint.

      97.    Mr. Coe was an eligible employee with a serious health condition as

that term is defined by the FMLA and the accompanying regulations, specifically 29

U.S.C. § 2611(11) and 29 C.F.R. § 825.114.

      98.    In forcing Mr. Coe to resign, thereby constructively discharging his

employment, Crothall retaliated against Mr. Coe for attempting to exercise his right

to take leave as provided under the FMLA.



                                         -17-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 18 of 21




      99.    Crothall actions in retaliating against Mr. Coe for attempting to exercise

his rights under the FMLA were committed with reckless disregard for his right to

be free from discriminatory treatment on account of his exercise of his rights under

the FMLA, specifically 29 U.S.C. § 2615(a)(2).

      100. In the alternative, Mr. Coe’s request for FMLA leave was a motivating

factor in Crothall constructive discharge of Mr. Coe.

      101. The effect of Crothall actions has been to deprive Mr. Coe of a job, as

well as income in the form of wages, health insurance, prospective retirement

benefits, social security, and other benefits due him solely because of his exercise of

his rights under the FMLA.

      102. As a result, Mr. Coe is entitled to both equitable and monetary relief for

Crothall violation of the FMLA, specifically 29 U.S.C. § 2617(a)(1)(A) and (B) –

including, but not limited to, back pay, front pay or reinstatement, attorneys’ fees

and costs of litigation.

      103. Mr. Coe is also entitled to liquidated damages for Crothall willful

violation of his rights under the FMLA, 29 U.S.C. § 2617(a)(1)(A)(iii).




                                         -18-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 19 of 21




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a TRIAL BY JURY and that the following

relief be granted:

      (a)    Issue a declaratory judgment that Crothall’s acts, policies, practices,

and procedures complained of herein violated Mr. Coe’s rights as secured under the

ADA and FMLA;

      (b)    Grant Mr. Coe a permanent injunction enjoining Crothall, its officers,

agents, successors, employees, attorneys, and those acting in concert with them,

from engaging in any employment practice or policy which discriminates against

Mr. Coe and others similarly situated because of the exercise of their rights under

the ADA, the FMLA, or because of his participation in this lawsuit;

      (c)    Grant to Mr. Coe judgment in his favor and against Crothall under all

counts of this Complaint;

      (d)    Order Crothall to make Mr. Coe whole by providing for his out-of-

pocket losses as well as back pay in an amount equal to the sum of any wages, salary,

employment benefits or other compensation denied or lost as a result of Crothall’s

unlawful and discriminatory acts, together with interest thereon, all in an amount to

be proven at trial;


                                        -19-
        Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 20 of 21




       (e)   Order that Mr. Coe be reinstated or, in the alternative, be awarded front

pay;

       (f)   Order Crothall to compensate Mr. Coe for mental and emotional

damages suffered as a result of Crothall’s unlawful and discriminatory acts;

       (g)   Grant to Mr. Coe liquidated damages for Crothall’s willful violations

of the FMLA;

       (h)   Grant to Mr. Coe punitive damages for Crothall’s willful and

intentional violations of the ADA as provided by 42 U.S.C. § 12117(a)(as amended);

       (i)   Grant to Mr. Coe a jury trial on all issues so triable;

       (j)   Grant to Mr. Coe his reasonable attorneys’ fee and reasonable expert

witness fees together with any and all other costs associated with this action as

provided by 42 U.S.C. § 12117 (a)(as amended) and the FMLA; and

       (k)   Grant such additional monetary and equitable relief as the Court deems

proper and just.

       Respectfully submitted this 14th day of April, 2020.

                                        LEGARE, ATTWOOD & WOLFE, LLC

                                        /s/ Amelia A. Ragan
                                        Amelia A. Ragan
                                        Georgia Bar No. 831387
                                        aaragan@law-llc.com

                                         -20-
       Case 2:20-cv-00495-ACA Document 1 Filed 04/14/20 Page 21 of 21




125 Clairemont Ave, Suite 380
Decatur, GA 30030
Tel: (470) 823-4000
Fax: (470) 201-1212
Counsel for Plaintiff

* Motion for Admission Pro Hac Vice filed contemporaneously herewith in
accordance with the Local Rules of this Court.




                                     -21-
